ORDER

PER CURIAM.
Carmen Young appeals the decision of the Labor and Industrial Relations Commission (the “Commission”) finding she did not show good cause for filing a late appeal of the determination that she was disqualified from receiving unemployment benefits. We find that no abuse of discretion has occurred.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).